Chase, J.
(concurring):
I vote for a reversal of the judgment upon the grounds stated in the opinion of Parker, P. J., but I am of the opinion that the complaint is sufficient to authorize the admission of evidence of the defendant’s negligence in allowing the exhibit of rockets to continue after its officers knew that rocket sticks were falling in the immediate vicinity of its paid guests, and on the evidence received if the court had charged the jury that the defendant is not liable for the negligence of the employees of the Pain Manufacturing Company, but that if it had sufficient time in the exercise of reasonable diligence after it knew that rocket sticks were falling in that .part of its park reserved for guests to have stopped, such exhibit *584before the plaintiff was injured and failed to do so, such failure is negligence for which it is liable to the plaintiff, and the jury had found for the plaintiff I would have voted for an affirmance.
Chester, J., concurred.